_ ;.




                      The Attorney              General     of Texas
                                      September 25, 1981
MARK WHITE
Attorney General


                   Honorable Gibson D. (Gib) Lewis           Opinion No. MW-370
                   Chairman, House Committee on
                     Intergovernmental Affairs               Re: Partial vacation of
                   John A. Reagan.Building                   subdivision plats
                   Austin, Texas 78769,

                   Dear Representative Lewis:

                        You inform us that in 1966 a developer subdivided a tract of land
                   into large lots and filed a'subdivision plat which was duly recorded.
                   You further state that the developer also filed, and had recorded
                   cettaln~testtictions, covenants, and conditions applicable to lots in
                   the subdivision. One such restriction reada as follows:

                             1.   MinImum Plot Size:

                             The plots as shown on the recorded plat, above
                             mentioned. [hete there is reference to the plat
                             recording date] may be subdivided into separate
                             lots in a manner approved by the developer.
                             Developer has on file ,in his office, and may
                             maintain   on  file    there, a    plan  of   such
                             subdivisions of plots, which may be followed by
                             any   purchaser;   or,   a   different  style   of
                             subdivision of a plot may be made with the
                             approval of the developer. (Bmphasis added.)

                        A number of lots in the subdivision were thereafter  sold and the
                   buyers were made aware of the restrictions at the tims of purchase.
                   One of the purchasers of a five acre lot in the subdivision now wants
                   to further subdivide his lot into three lots under the provision cited
                   above and has obtained the consent for a vacation to allow such
                   resubdivislon from all the owners in the subdivision except two.

                        You ask the   following question:

                             Does .an owner by the purchase of a lot in a
                             subdivision where Deed Resttictions ~peci.fically
                             set out further subdivision of those lots as
                             permissible, waive his consent or give a prior
                             consent pursuant to Article 974(a). Section S to




                                                p. 1239
--
     Gibson D. Lewis - Page 2       (MW-370)



                  the tesubdivision of     the     original   subdivision
                  lots?

          All purchases of lots in the subdivision were msde subject to the
     plat   as  filed along with       appropriately recorded covenants,
     restrictions. and conditions. Under the facts submitted. a purchaser
     of lots in the subdivision has the tight to resubdivide upon proper
     approval of the developer pursuant to the recorded plat. covenants,
     restrictions. and conditions.

          We note that In cases in which teplattiug is required pursuant to
     Article 974(a). V.A.T.S.. the 67th Legislature passed Senate Bill No.
     767 amending Section 5 of Article 974(a) which considerably modifies
     the procedure for vacating a plat.


                                      SUHMARY

                  Under the facts submitted, a purchaser of lots may
                  resubdivide upon proper approval pursuant to the
                  recorded plats    covenants. restrictions, and
                  conditions.




     JORN W. FAINTER, JR.
     First'Assistant Attorney Gsoetal

     RICRARD E.   GRAY III
     Executive Assistant Attorney     General

     Prepared by John W. Fainter, Jr.
     Assistant Attorney General

     APPROVED:
     OPINION COMMITTEE

     SusanL.   Garrison, Chairman




                                         p. 1240